DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 21, lines 2-3, recite “using the thermal protection system assembly of claim 16”.  However it is unclear as to what “thermal protection system assembly of claim 16” is being referred thereto as there is a lack of antecedent basis for the “thermal protection system assembly of claim 16”.  For purposes of examination “the thermal protection system assembly of claim 16” will be considered - - a thermal protection system assembly including the thermoelectric assembly of claim 16 - - .
	Claim 21, line 7, recites “the stack of at least two thermoelectric modules”.  However it is unclear as to what “stack of at least two thermoelectric modules” is being referred thereto as there is no antecedent basis for a “stack of at least two thermoelectric modules”.  For purposes of examination “the stack of at least two thermoelectric modules” will be considered - - a stack of at least two thermoelectric modules - - .
	Claim 21 recites “the transportation device”.  However it is unclear as to what “transportation device” is being referred thereto as there is no antecedent basis for a “transportation device”.  For purposes of examination “transportation device” will be considered - - a transportation device - - . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10, 982,883. Although the claims at issue are not identical, they are not patentably distinct from each other because:
1.  A portable active temperature controlled container, comprising: a vessel for holding temperature sensitive goods; a thermoelectric assembly comprising at least one thermoelectric unit layer coupled to the vessel; a thermally conductive resistor spacer block coupled to the thermoelectric assembly opposite the vessel; and at least one resistor coupled to the resistor spacer block (see claim 1 of US 10, 982,883).  
2.  The portable active temperature controlled container of claim 1, wherein the at least one resistor is electrically coupled in series to the thermoelectric assembly (see claim 2 of US 10, 982,883).  
3.  The portable active temperature controlled container of claim 1, wherein the at least one resistor is disposed within a recess formed in the resistor spacer block (see claim 3 of US 10, 982,883).  
4.  The portable active temperature controlled container of claim 1, wherein the temperature differential between a temperature of a cold side and a hot side of the thermoelectric assembly is less than or equal to 13C (see claim 4 of US 10, 982,883).  
5.  The portable active temperature controlled container of claim 1, wherein a resistance of the thermoelectric assembly is in a range of 0.35-0.65 times a resistance of the at least one resistor (see claim 5 of US 10, 982,883).  
6.  The portable active temperature controlled container of claim 1, wherein a resistance of the thermoelectric assembly is in a range of 0.25-0.50 times a resistance of the at least one resistor (see claim 6 of US 10, 982,883).  
7.  The portable active temperature controlled container of claim 1, wherein the thermoelectric assembly is configured to operate with a coefficient of performance greater than or equal to 100% (see claim 7 of US 10, 982,883).  
8.  The portable active temperature controlled container of claim 7, wherein the thermoelectric assembly is configured to operate with a coefficient of performance in a range of 150-300% during at least 80 percent of operation (see claim 8 of US 10, 982,883).  
9.  The portable active temperature controlled container of claim 1, wherein the portable active temperature controlled container is formed without a fan (see claim 9 of US 10, 982,883).  
10.  The portable active temperature controlled container of claim 9, wherein the portable active temperature controlled container is formed without a vent between the thermoelectric assembly and an exterior of the portable active temperature controlled container (see claim 10 of US 10, 982,883).  
11.  The portable active temperature controlled container of claim 1, wherein the thermoelectric assembly is adapted to control a temperature of the temperature- sensitive goods within the vessel to within plus or minus 0.3° C of a target temperature of 38.5° C (see claim 1 of US 11, 982,883).  
12.  A portable active temperature controlled container, comprising: a vessel for holding temperature sensitive goods; a thermoelectric assembly comprising at least one thermoelectric unit layer coupled to the vessel, the thermoelectric assembly being configured to operate with a coefficient of performance greater than or equal to 100%; a thermally conductive resistor spacer block coupled to the thermoelectric assembly opposite the vessel; and at least one resistor coupled to the resistor spacer block (see claim 12 of US 10, 982,883).  
14.  The portable active temperature controlled container of claim 12, wherein the temperature sensitive goods comprise: embryos, oocytes, cell cultures, tissue cultures, chondrocytes, nucleic acids, bodily fluids, bovine semen, organs, plant tissues, pharmaceuticals, vaccines, and chemicals (see claim 14 of US 10, 982,883).  
15.  The portable active temperature controlled container of claim 12, wherein the resistor spacer block comprises aluminum, aluminum alloy, copper, or copper alloy and conducts heat generated by the at least one resistor towards a cold side of the at least one thermoelectric unit layer (see claim 15 of US 10, 982,883).  
16.  A portable active temperature controlled container, comprising: a vessel for holding temperature sensitive goods; a thermoelectric assembly comprising at least one thermoelectric unit layer coupled to the vessel; a thermally conductive resistor spacer block coupled to the thermoelectric assembly opposite the vessel; and at least one resistor coupled to the resistor spacer block, wherein a resistance of the thermoelectric assembly is in a range of 0.35-0.65 times a resistance of the at least one resistor (see claim 16 of US 10, 982,883).  
17.  The portable active temperature controlled container of claim 16, wherein the temperature differential between a temperature of a cold side and a hot side of the thermoelectric assembly is less than or equal to 13C (see claim 17 of US 10, 982,883).  
18.  The portable active temperature controlled container of claim 17, wherein the at least one resistor is electrically coupled in series to the thermoelectric assembly (see claim 18 of US 10, 982,883).  
19.  The portable active temperature controlled container of claim 17, wherein the at least one resistor is disposed within a recess formed in the resistor spacer block (see claim 19 of US 10, 982,883).  
20.  The portable active temperature controlled container of claim 17, wherein the portable active temperature controlled container is formed without a fan (see claim 20 of US 10, 982,883).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 7-10, 12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crocco (US 2017/0211854).
	Per claim 1, Crocco teaches a portable active temperature controlled container, comprising: a vessel (401) for holding temperature sensitive goods (405); a thermoelectric assembly (“thermoelectric elements”, para. 0054) comprising at least one thermoelectric unit layer (layer between 103 and 213) coupled to the vessel (to clarify, all elements of an assembly are coupled to one another); a thermally conductive resistor spacer block (201) coupled to the thermoelectric assembly opposite the vessel (see figure 4a showing 201 opposite 401); and at least one resistor (203) coupled to the resistor spacer block (201).  
	Per claim 3, Crocco meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Crocco teaches wherein the resistor (i.e. 203 of Crocco) is disposed within a recess (i.e. see figure 3a of Crocco) formed in the resistor spacer block (i.e. 201 of Crocco).
Per claim 7, Crocco meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Crocco teaches the thermoelectric assembly (i.e. “thermoelectric elements”, paragraph 0054 of Crocco) and the resistor (203 of Crocco).
Further, it is understood claim 7 includes the recitation “configured to operate together with a coefficient of performance greater than or equal to 100%” which is considered to be a statement of intended use.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here (MPEP 2114, section II). While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
To clarify, COP=Q/W, where Q is the heat supplied or removed and W is the work required of the system, by adjusting Q and W the system of Crocco is capable of meeting the limitation.
Per claim 8, Crocco meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Crocco teaches the thermoelectric assembly (i.e. “thermoelectric elements”, paragraph 0054 of Crocco) and the resistor (203 of Crocco).
Further, it is understood claim 8 includes the recitation “configured to operate together with a coefficient of performance in a range of 150-300% during at least 80 percent of operation” which is considered to be a statement of intended use.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here (MPEP 2114, section II). While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
To clarify, COP=Q/W, where Q is the heat supplied or removed and W is the work required of the system, by adjusting Q and W the system of Crocco is capable of meeting the limitation.
	Per claim 9, Crocco meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Crocco teaches wherein the portable active temperature controlled container (i.e. figure 4a) is formed without a fan (i.e. there is no fan in the system of Crocco ).
	Per claim 10, Crocco meets the claim limitations as disclosed in the above rejection of claim 9.  Further, Crocco  teaches wherein the portable active temperature controlled container (i.e. figure 4a of Crocco) is formed without a vent between the thermoelectric assembly and an exterior of the portable active temperature controlled container (i.e. there is not vent in the system of Crocco).
	Per claim 11, Crocco meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Crocco teaches the thermoelectric assembly (i.e. “thermoelectric elements”, paragraph 0054 of Crocco), the resistor (i.e. 203 of Crocco), and the vessel (i.e. 401 of Crocco).
Further, it is understood claim 11 includes the recitation “adapted to control a temperature of the temperature-sensitive goods within the vessel to within plus or minus 0.30°C of a target temperature of 38.50°C” which is considered to be a statement of intended use.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here (MPEP 2114, section II). While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
To clarify, by adjusting the power the thermoelectric element the system is fully capable to be adapted to control a temperature of the temperature-sensitive goods within the vessel to within plus or minus 0.30°C of a target temperature of 38.50°C.  Even further, the system is fully capable to be adapted to control a temperature of the temperature-sensitive goods within the vessel to within plus or minus 0.30°C of a target temperature of 38.50°C for a moment in time.
Per claim 12, Crocco teaches a portable active temperature controlled container (i.e. 4a of Crocco) (i.e. to clarify, the system of figure 4a is capable of being moved, thus the system is “portable”), comprising: a vessel (i.e. 401 of Crocco) for holding temperature sensitive goods; a thermoelectric assembly (i.e. “thermoelectric elements”, paragraph 0054 of Crocco) comprising at least one thermoelectric unit layer (i.e. layer between 103 and 213 of Crocco) coupled to the vessel (i.e. all elements of an assembly are coupled to one another), a thermally conductive resistor spacer block (i.e. 201 of Crocco) coupled to the thermoelectric assembly opposite the vessel (i.e. all elements of an assembly are coupled to one another); a resistor (i.e. 203 of Crocco) coupled to the resistor spacer block (i.e. 201 of Crocco) (i.e. all elements of an assembly are coupled to one another); wherein the resistor is a resistive heater (i.e. “resistive heating element”, paragraph 0039, lines 1-2 of Crocco).
Further, it is understood claim 12 includes the recitation “the thermoelectric assembly being configured to operate with a coefficient of performance greater than or equal to 100%” which is considered to be a statement of intended use.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here (MPEP 2114, section II). While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
To clarify, COP=Q/W, where Q is the heat supplied or removed and W is the work required of the system, by adjusting Q and W the system of Crocco is capable of meeting the limitation.
Per claim 15, Crocco meets the claim limitations as disclosed in the above rejection of claim 12.  Further, Crocco teaches the resistor spacer block comprises aluminum (i.e. “aluminum oxide”, paragraph 0034 of Crocco) and conducts heat generated by the resistor towards a cold side of the thermoelectric unit layer (i.e. to clarify, when the system is used to cool the vessel and then switch to a heating mode with the resistive heater, the resistor spacer block with conduct heat “toward” the cold side of the thermoelectric unit layer for a short period of time until the spacer block reaches a uniform heating temperature).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Crocco (US 2017/0211854) in view of Ghoshal ( US 6,467,275).
Per claim 2, Crocco meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Crocco fails to explicitly teach wherein the at least one resistor is electrically coupled in series to the thermoelectric assembly.  However, Ghoshal teaches wherein a resistor (i.e. 1502 of Ghoshal) is electrically coupled in series a thermoelectric assembly (i.e. see figure 15 showing 1502 in series with thermoelectric assembly 1506/1504 of Ghoshal) for inducing a current flow (i.e. column 12, lines 17-18 of Ghoshal).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have a resistor be electrically coupled in series to a thermoelectric assembly, as taught by Ghoshal in the invention of Crocco, in order to advantageously induce a current flow (i.e. column 12, lines 17-18 of Ghoshal), thereby generating power (i.e. column 12, lines 13 of Ghoshal).
Claims 4-6, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Crocco (US 2017/0211854).
	Per claim 4, Crocco meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Crocco  teaches wherein the resistor is configured to maintain a temperature differential between a temperature of a cold side (i.e. there is necessarily a cold side of the thermoelectric assembly) and a hot side (i.e. there is necessarily a hot side of the thermoelectric assembly) (i.e. to clarify, the resistor is an element of the system which is configured to maintain a temperature differential, thus the resistor is “configured to maintain” a temperature differential) but fails to explicitly teach wherein the temperature differential is less than or equal to 13°C.
However, one skilled in the art would know that the temperature differential between a hot and cold side of a thermoelectric element would determine the power consumption of the system.  Therefore the temperature differential of the hot and cold side is recognized as a result-effective variable, i.e. a variable which achieves a recognized result.  In this case, the recognized result is that as the temperature differential is adjusted the power consumption of the system will be adjusted.  Therefore, since the general conditions of the claim, i.e. the temperature differential between the temperature of the cold side and the hot side were disclosed in the prior art by Crocco, it is not inventive to discover the optimum workable value of the temperature differential by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the temperature differential disclosed by Crocco being less than or equal to 13°C. 
Per claim 5, Crocco, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Crocco teaches a resistance of the thermoelectric assembly (i.e. there is necessarily a resistance in the thermoelectric assembly) and a resistance of the resistor (i.e. there is necessarily a resistance of the resistor but fails to explicitly teach wherein the resistance of the thermoelectric assembly is in a range of 0.35-0.65 times the resistance of the at least one resistor.
However, one skilled in the art would know that resistance of between the thermoelectric assembly and resistor determines the power consumption of the system.  Therefore the resistance of the thermoelectric assembly and resistor is recognized as a result-effective variable, i.e. a variable which achieves a recognized result.  In this case, the recognized result is that as the resistance of the thermoelectric assembly and resistor is adjusted the power consumption of the system will be adjusted.  Therefore, since the general conditions of the claim, i.e. the resistance of the thermoelectric assembly and resistor were disclosed in the prior art by Crocco, it is not inventive to discover the optimum workable value of resistance of the thermoelectric assembly and resistor by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the thermoelectric assembly disclosed by Crocco being 0.35-0.65 times the resistance of the resistor.  
Per claim 6, Crocco meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Crocco  teaches a resistance of the thermoelectric assembly (i.e. there is necessarily a resistance in the thermoelectric assembly) and a resistance of the resistor (i.e. there is necessarily a resistance of the resistor but fails to explicitly teach wherein the resistance of the thermoelectric assembly is in a range of 0.25-0.50 times the resistance of the at least one resistor.
However, one skilled in the art would know that resistance of between the thermoelectric assembly and resistor determines the power consumption of the system.  Therefore the resistance of the thermoelectric assembly and resistor is recognized as a result-effective variable, i.e. a variable which achieves a recognized result.  In this case, the recognized result is that as the resistance of the thermoelectric assembly and resistor is adjusted the power consumption of the system will be adjusted.  Therefore, since the general conditions of the claim, i.e. the resistance of the thermoelectric assembly and resistor were disclosed in the prior art by Crocco, it is not inventive to discover the optimum workable value of resistance of the thermoelectric assembly and resistor by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the thermoelectric assembly disclosed by Crocco being 0.25-0.50 times the resistance of the resistor.  
Per claim 14, Crocco meets the claim limitations as disclosed in the above rejection of claim 12.  Further, Crocco fails to explicitly teach wherein the temperature sensitive goods comprise: embryos, oocytes, cell cultures, tissue cultures, chondrocytes, nucleic acids, bodily fluids, bovine semen, organs, plant tissues, pharmaceuticals, vaccines, and chemicals.
However, the examiner takes OFFICAL NOTICE that is old and well known to have temperature sensitive goods comprise: embryos, oocytes, cell cultures, tissue cultures, chondrocytes, nucleic acids, bodily fluids, bovine semen, organs, plant tissues, pharmaceuticals, vaccines, and chemicals.  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the temperature sensitive good comprise embryos, oocytes, cell cultures, tissue cultures, chondrocytes, nucleic acids, bodily fluids, bovine semen, organs, plant tissues, pharmaceuticals, vaccines, and chemicals in order to advantageously prevent thermal damage to the temperature sensitive goods.
Per claim 16, Crocco teaches a portable active temperature controlled container (i.e. 4a of Crocco) (i.e. to clarify, the system of figure 4a is capable of being moved, thus the system is “portable”) comprising a vessel (i.e. 401 of Crocco) for holding temperature sensitive goods (i.e.405 of Crocco), a thermoelectric assembly (i.e. “thermoelectric elements”, paragraph 0054 of Crocco) comprising at least one thermoelectric unit layer (i.e. layer between 103 and 213 of Crocco) coupled to the vessel (i.e. all elements of an assembly are coupled to one another), a thermally conductive resistor spacer block (i.e. 201 of Crocco) coupled to the thermoelectric assembly opposite the vessel (i.e. all elements of an assembly are coupled to one another); a resistor (i.e. 203 of Crocco) coupled to the resistor spacer block (i.e. 201 of Crocco) (i.e. all elements of an assembly are coupled to one another); but fails to explicitly teach wherein a resistance of the thermoelectric assembly is in a range of 0.35-0.65 times a resistance of the at least one resistor.
Regarding the resistance, one skilled in the art would know that resistance of between the thermoelectric assembly and resistor determines the power consumption of the system.  Therefore the resistance of the thermoelectric assembly and resistor is recognized as a result-effective variable, i.e. a variable which achieves a recognized result.  In this case, the recognized result is that as the resistance of the thermoelectric assembly and resistor is adjusted the power consumption of the system will be adjusted.  Therefore, since the general conditions of the claim, i.e. the resistance of the thermoelectric assembly and resistor were disclosed in the prior art by Crocco, as modified, it is not inventive to discover the optimum workable value of resistance of the thermoelectric assembly and resistor by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the thermoelectric assembly disclosed by Crocco, as modified, being 0.35-0.65 times the resistance of the resistor.  
Per claim 17, Crocco meets the claim limitations as disclosed in the above rejection of claim 16.  Further, Crocco teaches a temperature differential between a temperature of a cold side (i.e. there is necessarily a cold side of the thermoelectric assembly) and a hot side (i.e. there is necessarily a hot side of the thermoelectric assembly) but fails to explicitly teach wherein the temperature differential is less than or equal to 13°C.
However, one skilled in the art would know that the temperature differential between a hot and cold side of a thermoelectric element would determine the power consumption of the system.  Therefore the temperature differential of the hot and cold side is recognized as a result-effective variable, i.e. a variable which achieves a recognized result.  In this case, the recognized result is that as the temperature differential is adjusted the power consumption of the system will be adjusted.  Therefore, since the general conditions of the claim, i.e. the temperature differential between the temperature of the cold side and the hot side were disclosed in the prior art by Crocco, it is not inventive to discover the optimum workable value of the temperature differential by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the temperature differential disclosed by Crocco being less than or equal to 13°C. 
Per claim 18, Crocco meets the claim limitations as disclosed in the above rejection of claim 16.  Further, Crocco  fails to explicitly teach wherein the at least one resistor is electrically coupled in series to the thermoelectric assembly.  However, Ghoshal teaches wherein a resistor (i.e. 1502 of Ghoshal) is electrically coupled in series a thermoelectric assembly (i.e. see figure 15 showing 1502 in series with thermoelectric assembly 1506/1504 of Ghoshal) for inducing a current flow (i.e. column 12, lines 17-18 of Ghoshal).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have a resistor be electrically coupled in series to a thermoelectric assembly, as taught by Ghoshal in the invention of Crocco, in order to advantageously induce a current flow (i.e. column 12, lines 17-18 of Ghoshal), thereby generating power (i.e. column 12, lines 13 of Ghoshal).
	Per claim 19, Crocco meets the claim limitations as disclosed in the above rejection of claim 17.  Further, Crocco teaches wherein the resistor (i.e. 203 of Crocco) is disposed within a recess (i.e. see figure 3a of Crocco) formed in the resistor spacer block (i.e. 201 of Crocco) opposite the thermoelectric assembly (i.e. see figure 3a of Crocco).
	Per claim 20, Crocco meets the claim limitations as disclosed in the above rejection of claim 17.  Further, Crocco teaches wherein the portable active temperature controlled container (i.e. figure 4a of Crocco) is formed without a fan (i.e. there is no fan in the system of Crocco).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Crocco (US 2017/0211854) in view of McGann ((US 2009/0277187).
	Per claim 21, Crocco, as modified, meets the claim limitations as disclosed in the above rejection of claim 16.  Further, Crocco, as modified, teaches the thermoelectric assembly of claim 16 but fails to explicitly teach a method of safely transporting temperature sensitive goods at a selected temperature profile during transport using a portable active temperature controlled container including the thermoelectric assembly of claim 16, comprising: placing the temperature sensitive goods in a thermal isolation chamber within a transportation device, the thermal isolation chamber adapted to thermally isolate the temperature sensitive goods from an outside environment; coupling the thermal isolation chamber to the stack of at least two thermoelectric modules; and controlling a temperature of the thermal isolation control system by activating the Peltier effect of the at least two thermoelectric modules.
	However, it is old and well known to use thermoelectric assemblies in portable coolers.  For example, McGann teaches a method of safely transporting temperature sensitive goods (“medication, such as insulin, somatropin, and drugs”, para. 0004) at a selected temperature profile (“The control panel preferably allows a user to turn on or off the TEC, to adjust the temperature within the cooler, to set a temperature for the cooler”, para. 0015) during transport using a thermal protection system assembly (gernally, but not limited to, 23, 24, 35, 36, 38) including a thermoelectric stack (38), comprising: placing the temperature sensitive goods (“medication, such as insulin, somatropin, and drugs”, para. 0004) in a thermal isolation chamber (space inside 11) within a transportation device (10), the thermal isolation chamber (space inside 11) adapted to thermally isolate the temperature sensitive goods from an outside environment (the purpose of a cooler is thermally isolate temperature sensavite goods from an outside environment); coupling the thermal isolation chamber (space inside 11) to the thermoelectric module stack (38); and controlling a temperature of the thermal isolation control system by activating the Peltier effect of the thermoelectric module (para. 0015) for reducing the shipping costs of the temperature sensitive products (para. 0017).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a method of safely transporting temperature sensitive goods at a selected temperature profile during transport using a thermal protection system assembly including a thermoelectric stack, comprising: placing the temperature sensitive goods in a thermal isolation chamber within a transportation device, the thermal isolation chamber adapted to thermally isolate the temperature sensitive goods from an outside environment; coupling the thermal isolation chamber to the thermoelectric module stack; and controlling a temperature of the thermal isolation control system by activating the Peltier effect of the thermoelectric module, as taught by McGAnn in the invetiuon of Crocco, as modified, in order to advantageously reduce the shipping costs of the temperature sensitive products (para. 0017).
In regards to a stack of at least two thermoelectric modules, per MPEP 2144, section VI, paragraph B, a “mere duplication of parts has no patentable significance unless a new and unexpected result is produced”.  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a stack of at least two thermoelectric modules in order to advantageously increase the cooling capacity of the system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763